Pee Curiam. TMs is a suit by appellee against appellant upon the same accident policy involved in. the suit between the same parties submitted to this court on appeal at the November term, 1906, in which an opinion has been this day filed, ante, p. 290, affirming the judgment against appellant for $134. The verdict and judgment against appellant in this case was for $88, and covered the disability of appellee for a different period. The questions presented by the records in the two cases are identical, and for the reasons stated in the opinion referred to, the judgment in this case will be affirmed. Affirmed.